FILED
                               NOT FOR PUBLICATION                            JUN 12 2014

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


BERNARD FERIDO QUITORIANO,                          No. 09-72112

                 Petitioner,                        Agency No. A047-870-614

     v.
                                                    MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                 Respondent.


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted November 7, 2013**
                                 San Francisco, California

Before: REINHARDT and WATFORD, Circuit Judges, and LYNN, District
Judge.***

1.        Petitioner Bernard Quitoriano is a native and citizen of the Philippines who

was found subject to removal under section 237(a)(2)(B)(I) of the Immigration and

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
           ***
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for the Northern District of Texas, sitting by designation.
Nationality Act (“INA”), 8 U.S.C. § 1227(a)(2)(B)(i), as an individual who has

been convicted of three violations of a law relating to a controlled substance. The

Immigration Judge (“IJ”) also denied Quitoriano’s application for cancellation of

removal under 240A(a)(2) of the INA, 8 U.S.C. § 1229b(a)(2), because he did not

have the required period of continuous residence. The BIA affirmed.

2.    Quitoriano does not challenge the finding that he is subject to removal, only

the finding of ineligibility for cancellation of removal. To be eligible for

cancellation of removal, an individual must have “resided in the United States

continuously for 7 years.” 8 U.S.C. § 1229b(a)(2). By statute, “an alien ceases to

accrue time toward the residency requirement when . . . the alien commits one of a

number of criminal offenses.” Valencia-Alvarez v. Gonzales, 469 F.3d 1319, 1324

(9th Cir. 2006); 8 U.S.C. § 1229b(d)(1). Offenses that terminate continuous

residence include controlled substances offenses. 8 U.S.C. § 1182(a)(2)(A)(i)(II);

Valencia-Alvarez, 469 F.3d at 1324-25 n.8.

3.    The BIA found that Quitoriano’s controlled substances offenses interrupted

his period of continuous residence, thus rendering him ineligible for cancellation of

removal. Quitoriano argues that his accrual of continuous residence should be

deemed as having terminated on the date that he failed to comply with the

conditions of probation that would have led to an expungement of his convictions


                                           2
had he satisfied those conditions, not on the date that he committed the offenses

leading to his convictions. We reject this argument because it contradicts the plain

language of the statute, which bases termination of continuous residence on the

date when the act triggering removability was committed. “[T]he ‘stop-time’ rule .

. . is triggered by the commission of a crime, rather than by a conviction resulting

from a guilty plea.” In re Jurado-Delgado, 24 I. & N. Dec. 29, 32 (BIA 2006).

Because Quitoriano’s criminal offenses were committed less than seven years after

November 23, 2000—his date of admission to the United States—he did not have

the period of continuous residence required to be eligible for cancellation of

removal.1

PETITION DENIED.




      1
       We need not consider whether, had Quitoriano completed his probation and
successfully expunged his convictions, the offenses would still “render[] [him]
inadmissible” under 8 U.S.C. § 1229b(d)(1); here, Quitoriano’s convictions were
not expunged and the offenses leading to those convictions did render him
inadmissible.

                                          3